Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 15, 2021.
	Claims 24-40, 42-51, 53-57 are cancelled.
	Claims 1-23, 41, and 52 are pending.
	Claims 11-17, 23, 41, and 52 are withdrawn from consideration.
	Claims 1-10, 18-22 are under examination.

Election/Restrictions
	Applicant’s reply (filed 02/15/2021) to the Requirement for Restriction/Election (mailed 12/15/2020) is acknowledged.
First election requirement: Applicant’s election without traverse of Group I, drawn to a transgenic animal comprising a human TTR sequence (claims 1-22), in the reply filed on 02/15/2021 is acknowledged.
Accordingly claims 23, 41, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.
Second election requirement: Applicant’s election without traverse of the species wherein the entire TTR coding sequence of the endogenous TTR locus has been deleted and replaced with the corresponding human TTR sequence (claims 5-6, 9-10), in the reply filed on 02/15/2021 is acknowledged.
without traverse in the reply filed on 02/15/2021.
Third election requirement: Applicant's election with traverse of the species wherein the genetically modified endogenous TTR locus encodes a protein with identity to SEQ ID NO:1 (claim 10) in the reply filed on 02/15/2021 is acknowledged.  The traversal is on the ground(s) that the first species (SEQ ID NO:18) is the human TTR DNA sequence inserted in the humanized TTR locus, the second species (SEQ ID NO:1) is the protein encoded by the humanized TTR locus, the third species (SEQ ID NO:90) is the coding sequence at the humanized TTR locus, the fourth species (SEQ ID NO:14) is the humanized TTR locus prior to deletion of the self-deleting selection cassette, and the fifth species (SEQ ID NO:15) is the humanized TTR locus after deletion of the self-deleting selection cassette and therefore each species refers to the same thing in a different way and are not mutually exclusive. In particular, Applicant states that the fourth and fifth species are sequences for the entire humanized TTR locus (prior to and after deletion of the self-deleting selection cassette, respectively), the first species is the sequence for the portion of the humanized TTR locus that is the inserted human TTR DNA sequence, the third species is the portion of the inserted human TTR DNA sequence that is the coding sequence, and the second species is the protein encoded by the other four species. See page 3 of Applicant’s reply. Applicant’s remarks have been carefully considered and are found persuasive. In this case, Examiner considers the subject matter of each species to be sufficiently overlapping to warrant prosecution together. Accordingly, the third election requirement as set forth in the Office Action mailed on 12/15/2020 (pages 7-9) is hereby withdrawn. 
Fourth election requirement: Applicant's election with traverse of the species wherein the genetically modified endogenous TTR locus encodes a protein with identity to SEQ ID NO:2 (claim TTR DNA sequence inserted in the humanized TTR locus, the second species (SEQ ID NO:2) is the protein encoded by the humanized TTR locus, the third species (SEQ ID NO:91) is the coding sequence at the humanized TTR locus, the fourth species (SEQ ID NO:16) is the humanized TTR locus prior to deletion of the self-deleting selection cassette, and the fifth species (SEQ ID NO:17) is the humanized TTR locus after deletion of the self-deleting selection cassette and therefore each species refers to the same thing in a different way and are not mutually exclusive. In particular, Applicant states that the fourth and fifth species are sequences for the entire humanized TTR locus (prior to and after deletion of the self-deleting selection cassette, respectively), the first species is the sequence for the portion of the humanized TTR locus that is the inserted human TTR DNA sequence, the third species is the portion of the inserted human TTR DNA sequence that is the coding sequence, and the second species is the protein encoded by the other four species. See page 3 of Applicant’s reply. Applicant’s remarks have been carefully considered and are found persuasive. In this case, Examiner considers the subject matter of each species to be sufficiently overlapping to warrant prosecution together. Accordingly, the fourth election requirement as set forth in the Office Action mailed on 12/15/2020 (pages 9-11) is hereby withdrawn. 
Examiner notes that claim 17 has been withdrawn from consideration as being directed to a non-elected species per the second election requirement, as indicated above.




	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Applications 62/565,980 filed 09/29/2017; 62/679,142 filed 06/01/2018; and 62/720,292 filed 08/21/2018.

Information Disclosure Statement
The information disclosure statements filed 12/03/2018 and 02/15/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
With respect to IDS filed 12/03/2018, NPL citations 008, 012, and 035 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.
With respect to IDS filed 02/15/2021, NPL citations 100, 165-166, 189, and 105 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  While being enabling for making and using a transgenic mouse comprising a humanized TTR locus, the specification does not reasonably provide enablement for any transgenic non-human animal that is not a mouse. The specification does not enable any person skilled in the art to which it 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: The claims are directed to transgenic non-human animals genetically modified at the endogenous TTR locus to comprise the human TTR sequence. That is, the claims are directed to transgenic non-human animals genetically modified to comprise a “humanized” TTR locus. Paragraph [00129] of the specification discloses that the non-human animals of the instant invention may be non-human primates, monkeys, apes, orangutans, casts, dogs, rabbits, horses, cows, steer, sheep, goats, pigs, boars, and non-mammalian animals such as fishes and birds. Claim 21 recites that the non-human animal is rat. Thus the claims embrace a wide scope of transgenic non-human animals comprising a humanized TTR locus.
Guidance of the Specification/ Existence of Working Examples: The specification only exemplifies a transgenic mouse comprising a humanized TTR locus. See working examples starting on page 98. It is maintained that genetic alteration of any animal outside the scope of mice is not enabled for reasons that follow.
State of the Art/Predictability of the Art: 
Aigner et al. “Transgenic pigs as models for translational biomedical research” J Mol Med (2010) 88:653–664, discloses that somatic cell nuclear transfer (SCNT) is the only route to introduce targeted mutations into the pig genome and that the efficiency of cloning in pig is “low”, ranging between 0.5% and 5% offspring per transferred SCNT embryo. See page 656, col. 1.
Loi et al. “A New, Dynamic Era for Somatic Cell Nuclear Transfer?” Trends in Biotechnology, Vol. 34, No. 10 (published online: 22 April 2016), discloses that “the current state of the art of using SCNT for animal multiplication is questionable”. Loi discloses that only 1 to 5 % of animals derived from the embryo transfer of cloned embryos develop into normal offspring and a “significant number” of embryos die during gestation due to abnormalities derived from incomplete nuclear reprogramming (NR). Loi further discloses that commercial application of SCNT technology in livestock (e.g. cattle, horses, and pigs) necessitates “the use of large numbers of reconstructed oocytes” to compensate for embryo losses. See page 792, last paragraph.
Wilmut et al. “Somatic cell nuclear transfer: origins, the present position and future opportunities” Phil. Trans. R. Soc. B 370: 20140366, 9 pages (published: 19 October 2015) discloses that “there were species in which cloning was not reproducible, including particularly the rat and primates in general”. In particular, Wilmut reports a study on rats wherein only two viable offspring were obtained after transfer of 129 embryos. See page 6, first two paragraphs. Compare to instant claim 21 which recites that the non-human animal is rat.
In summary, the art recognizes various problems and unpredictibilities associated with SCNT technology, including low efficiency and high costs in time and material to produce viable offspring. While it is not asserted that transgenic non-mouse animals comprising a particular genetic modification can ever be made, the intent is to provide art -supported reasoning as to why the instant claims are not enabled. In view of the state of the art, particularly when considering the lack 
The Amount of Experimentation Necessary: The teachings of the instant specification do not resolve the unpredictability in the art of creating non-human animals comprising a humanized TTR locus other than mice, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability of generating non-mouse animals with targeted genome modifications, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to make and use the claimed non-human animals other than mice.
Dependent claim 22 is not included in the basis of the rejection because claim 22 limits the transgenic non-human animal to mouse.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice Genes to Cells (2008) 13, 1257–1268, of record in IDS; in view of Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; and Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS.
Regarding claim 1, Zhao discloses a mouse model wherein a mouse comprising in its genome a genetically modified endogenous TTR locus comprising a human TTR cDNA. That is, Zhao discloses that the human TTR sequence comprising only TTR coding sequences (“cDNA”), as opposed to both TTR coding sequence and non-coding sequence. See Abstract; see Figure 1 on page 1258.
Prior to the effective filing date of the instantly claim invention, Ristevski is considered relevant prior art for teaching important considerations the artisan should take into account when designing transgenic animal models. In particular, Ristevski teaches “the inclusion of intronic sequences [i.e. non-coding sequences] into expression constructs results in enhanced RNA 3' processing and accumulation of mature cytoplasmic RNA” and “regulatory sequences have been identified within introns that enhance tissue-specific transcription” (page 158, col. 1).
Prior to the effective filing date of the instantly claim invention, Teng is considered relevant prior art for teaching a mouse model wherein a mouse comprises within its genome an expression construct comprising the entire human TTR gene. That is, Teng teaches that the human TTR sequence comprises both TTR coding sequence and non-coding sequence. Examiner notes that 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a human TTR sequence comprising only TTR coding sequence, as taught by Zhao, with a human TTR sequence comprising both TTR coding sequence and non-coding sequence, as taught by Ristevski and Teng, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute a human TTR sequence comprising only TTR coding sequence, as taught by Zhao, with a human TTR sequence comprising both TTR coding sequence and non-coding sequence, as taught by Ristevski and Teng, because (1) Ristevski teaches that the inclusion of intronic sequences (i.e. non-coding sequences) into expression constructs results in enhanced RNA 3' processing and accumulation of mature cytoplasmic RNA (i.e. increased transcriptional efficiency) and (2) in order to arrive at a mouse model comprising an humanized TTR loci with increased similarity to human TTR gene (see Ristevski, Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible”).
Regarding claim 3, Zhao teaches wherein the human TTR sequence is operably linked to the endogenous mouse TTR promoter, which resulted in the human TTR sequence being expressed in a similar pattern to the mouse endogenous TTR gene in terms of tissue-specific expression. See page 1258, col. 2, “We showed that the replaced human TTR cDNA is expressed in a similar pattern to the mouse endogenous Ttr gene in terms of tissue-specific expression”; page 1264, first paragraph, “Human TTR cDNA in the replaced allele is expressed in the same tissues, including the liver, 
Prior to the effective filing date of the instantly claimed invention, Buxbaum is considered relevant prior art for teaching important considerations the artisan should take into account when designing animal models of human amyloidoses (see Absttact), including animal models of transthyretin (TTR) amyloidoses (see Second 2.6 starting on page 2667). In particular, Buxbaum teaches ‘[i]deally one would like the precursor to be driven by its endogenous promoter so that its tissue expression reflects what occurs in vivo with respect to known physiologic and environmental influences (so called ‘‘construct validity”)’ (page 2666).
Regarding claim 8, Zhao inserts the human TTR sequence into exon 1 of the endogenous mouse TTR sequence (see Figure 1). Therefore, the endogenous mouse 5’ untranslated region, which comprises the endogenous promoters/enhancers, has not been deleted and replaced with the corresponding human TTR sequence. Zhao teaches that the inserting the human TTR sequence at that location results in a similar expression pattern to the mouse endogenous TTR gene in terms of tissue-specific expression. See page 1258, col. 2, “We showed that the replaced human TTR cDNA is expressed in a similar pattern to the mouse endogenous Ttr gene in terms of tissue-specific expression”; page 1264, first paragraph, “Human TTR cDNA in the replaced allele is expressed in the same tissues, including the liver, choroid plexus and eyes, as those in which the mouse endogenous Ttr gene is expressed. These results suggest that the promoter/enhancer of the mouse Ttr gene can direct the correct tissue-specific expression of inserted human TTR cDNA in the replaced allele, even though the insertion site is located in the first exon near to the transcription initiation site”. Furthermore, Buxbaum teaches ‘[i]deally one would like the precursor to be driven 
Regarding claim 19, Zhao discloses wherein the mouse is homozygous for the genetically modified endogenous TTR locus. See, for example, page 1258, col. 2, “The expression levels of human TTR mRNA and protein in the liver of homozygous human TTR (Val30/Val30) mice were about twice as those of heterozygous mouse/human TTR (+/ Val30) mice”. Zhao also identifies a patient population homozygous for the Met30 TTR mutation (page 1264, first full paragraph).
Regarding claims 20-22, Zhao discloses wherein the non-human animal is a mouse (see Abstract). Teng discloses wherein the non-human animal is a mouse (see Abstract).


	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; and Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS, as applied to claims 1, 3, 8, 19-22 above; in further view of Sosa et al. “Animal transgenesis: an overview” Brain Struct Funct (2010) 214:91–109.
Regarding claim 18, Zhao discloses wherein the genetically modified endogenous TTR locus comprises a puromycin resistance gene (Figure 1). 

Ristevski discloses that selectable marker sequences are commonly absent or removed in transgenic animal models. See Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible. To this end, a preference away from heterologous promoters has emerged, and transgene constructs often utilize the endogenous promoter and gene sequences in BAC, PAC and YAC form without the addition of selectable markers, or at least their subsequent removal.”
Prior to the effective filing date of the instantly claimed invention, Sosa is considered relevant prior art for teaching that selective markers are commonly removed in transgenic “knockin” mice. See page 95, col. 2, “gene targeting can also be used to modify endogenous mouse genes down to the level of creating single nucleotide changes producing what are known as ‘‘knockin’’ mice. In this approach, the mutation is introduced into the region to be homologously recombined, and generally a strategy is included to remove the selectable marker by flanking it with loxP sites allowing subsequent removal by Cre recombinase either in the ES cell or by breeding with a Cre-expressing transgenic mouse line.”
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the genetically modified Ttr locus does not comprise a selection cassette (marker), as taught by Teng, Ristevski, and Sosa, with a reasonable expectation of success because the removal of selective markers (selection cassettes) in transgenic animals is commonly practiced in the art, as evidenced by Ristevski and Sosa. An artisan would be motivated to modify the genetically modified endogenous TTR locus, as taught by Zhao, wherein the genetically modified endogenous Ttr locus does not comprise a selection cassette (marker), as taught by Teng, Ristevski, and Sosa, in order to arrive at a mouse model comprising an humanized TTR loci with increased similarity to human TTR gene (see Ristevski, Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible”).


Claims 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; and Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS, as applied to claims 1, 3, 8, 19-22 above; in further view of Birling et al. “Modeling human disease in rodents by CRISPR/Cas9 genome editing” Mamm Genome July 2017, 28:291–301, BMC Medical Genetics 2010, 11:130, 7 pages.
	Regarding claims 2, 4-6, Zhao replaces the endogenous mouse TTR sequence with the human TTR sequence by inserting the human TTR sequence into exon 1 of the endogenous mouse TTR sequence, thereby concomitantly knocking-out the endogenous mouse TTR sequence and knocking-in the human TTR sequence. See Figure 1 on page 1258. Zhao does not disclose that the replacement of the endogenous mouse TTR sequence (locus) with the human TTR sequence comprises deletion of the endogenous mouse TTR sequence. 
Teng teaches a mouse model wherein a mouse comprises within its genome an expression construct comprising the entire human TTR gene (including from TTR start codon to TTR stop). Examiner notes that insertion of the expression construct into the mouse genome was not site-specific and does not result in the deletion of the endogenous mouse TTR sequence. See Abstract and Figure 1 on page 386. See also pages 392-393, joining paragraph.
	Prior to the effective filing date of the instantly claimed invention, Birling is considered relevant prior art for teaching that the ultimate goal of most animal models is humanization and CRISPR/Cas9 genome editing technology enables the artisan to “perform more or less any genomic modification” (See Abstract, “Modeling human disease has proven to be a challenge for the scientific community. For years, generating an animal model was complicated and restricted to very few species. With the rise of CRISPR/Cas9, it is now possible to generate more or less any animal model”; page 292, last paragraph, “Humanization of whole genomic fragments is becoming
easier”; page 299, last paragraph, “as the ultimate goal of most animal models is humanization and as the CRISPR technology gives now the tools to perform more or less any genomic modification”). In particular, Birling teaches two gene replacement strategies wherein the entire endogenous animal 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the genetically modified endogenous TTR locus, as taught by Zhao, wherein the entire endogenous gene sequence (including from gene start codon to gene stop codon) has been deleted and replaced with the corresponding human gene sequence, as taught by Birling, with a reasonable expectation of success because Birling teaches gene replacement strategies using CRISPR/Cas9 technology wherein the entire endogenous animal gene is deleted and replaced with the orthologous (corresponding) human gene. An artisan would be motivation to modify the genetically modified endogenous TTR locus, as taught by Zhao, wherein the entire endogenous gene sequence (including from gene start codon to gene stop codon) has been deleted and replaced with the corresponding human gene sequence, as taught by Birling, in order to arrive at a mouse model comprising an humanized TTR loci with increased similarity to human TTR gene (see Ristevski, Abstract, “Over the last decade transgenic mouse models have become a common experimental tool for unraveling gene function. During this time there has been a growing expectation that transgenes resemble the in vivo state as much as possible”; see also Birling, page 299, last paragraph, “as the ultimate goal of most animal models is humanization and as the CRISPR technology gives now the tools to perform more or less any genomic modification”).
	Regarding claim 7, Zhao discloses that the genetically modified endogenous TTR locus does not comprise the human TTR 3’ untranslated region (see Figure 1). The expression construct disclosed in Teng appears to comprise at least a portion of the human TTR 3’ untranslated region (see Figure 1). 
	As already discussed, Birling teaches two gene replacement strategies wherein the entire endogenous animal gene is deleted and replaced with the orthologous (corresponding) human gene 
	In addition, prior to the effective filing date of the instantly claimed invention, Olsson is considered relevant prior art for teaching that familial amyloidosis with polyneuropathy (FAP) is caused by TTR mutations, of which Val30Met (V30M) is the most common (see Abstract). Examiner notes that V30M mutation is the same TTR mutation studied in the mouse model of Zhao (see Abstract). Olsson further teaches that a single nucleotide polymorphism (SNP) in the 3’ untranslated region (UTR), referred to as rs62093482, characterizes a Swedish patient population carrying the V30M TTR mutation and that “SNPs in the 3′UTR can affect gene expression levels by 
	For these reasons, Examiner considers the limitation “wherein the genetically modified endogenous Ttr locus comprises a human TTR 3' untranslated region” to be prima facie obvious over the cited references.
	Regarding claim 9, the limitations of claim 9 have already been addressed above.
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Inconsistency between hepatic expression and serum concentration of transthyretin in mice humanized at the transthyretin locus” Genes to Cells (2008) 13, 1257–1268, of record in IDS; Ristevski, Sika “Making Better Transgenic Models: Conditional, Temporal, and Spatial Approaches” MOLECULAR BIOTECHNOLOGY, Vol. 29, pages 153-163, 2005, of record in IDS; Teng et al. “Amyloid and Nonfibrillar Deposits in Mice Transgenic for Wild-Type Human Transthyretin: A Possible Model for Senile Systemic Amyloidosis” LABORATORY INVESTIGATION, Vol. 81, No. 3, p. 385-396, 2001, of record in IDS; Buxbaum et al. “Animal models of human amyloidoses: Are transgenic mice worth the time and trouble?” FEBS Letters 583 (2009) 2663–2673, of record in IDS; Birling et al. “Modeling human disease in rodents by CRISPR/Cas9 genome editing” Mamm Genome July 2017, 28:291–301, of record in IDS; and Olsson et al. “A possible role for miRNA silencing in disease phenotype variation in Swedish transthyretin V30M carriers” BMC Medical Genetics 2010, 11:130, 7 pages, as applied to claims 2, 4-7, and 9 above; in further view of US 2002/0160394 A1 to Wu, Linda H.
Regarding claim 10, Zhao and Teng do not disclose the amino acid sequence encoded by the human TTR sequence. Prior to the effective filing date of the instantly claimed invention, Wu discloses the amino acid sequence of transthyretin (TTR) (SEQ ID NO:2), which is identical to SEQ ID NO:1 of the instant application. See Search Results, file name: 20210401_093439_us-16-145-859-1.rapbm, result 1; alignment provided below. Therefore, the limitation wherein the human TTR sequence encodes the amino acid sequence (protein) of SEQ ID NO:1 is prima facie obvious over the cited references.

Alignment of instant SEQ ID NO:1 and SEQ ID NO:2 of Wu

    PNG
    media_image1.png
    352
    874
    media_image1.png
    Greyscale




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/891,571 (claim set filed 09/29/2020). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claims 1-2, claim 1 of ‘571 recites a non-human animal comprising in its genome a genetically modified endogenous Ttr locus, wherein a region of the endogenous Ttr locus comprising both Ttr coding sequence and non-coding sequence has been deleted and replaced with a corresponding human TTR sequence comprising both TTR coding sequence and non-coding sequence.
Regarding claim 3, claim 5 recites wherein the genetically modified endogenous Ttr locus comprises the endogenous Ttr promoter, wherein the human TTR sequence is operably linked to the endogenous Ttr promoter.
Regarding claim 4, claim 6 recites wherein at least one intron and at least one exon of the endogenous Ttr locus have been deleted and replaced with the corresponding human TTR sequence.
Regarding claim 5, claim 7 recites wherein the entire Ttr coding sequence of the endogenous Ttr locus has been deleted and replaced with the corresponding human TTR sequence.
Regarding instant claim 6, claim 8 recites wherein the region of the endogenous Ttr locus from the Ttr start codon to the Ttr stop codon has been deleted and replaced with the corresponding human TTR sequence.
Regarding claim 7, claim 9 recites wherein the genetically modified endogenous Ttr locus comprises a human TTR 3' untranslated region.
Regarding claim 8, claim 10 recites wherein the endogenous Ttr 5' untranslated region has not been deleted and replaced with the corresponding human TTR sequence.
Regarding claim 9, claim 11 recites wherein the region of the endogenous Ttr locus from the Ttr start codon to the Ttr stop codon has been deleted and replaced with a human TTR sequence comprising the corresponding human TTR sequence and a human TTR 3' untranslated region, and 
wherein the endogenous Ttr 5' untranslated region has not been deleted and replaced with the corresponding human TTR sequence, and 
wherein the endogenous Ttr promoter has not been deleted and replaced with the corresponding human TTR sequence.
Regarding claim 10, claim 12 recites wherein the genetically modified endogenous Ttr locus encodes a protein comprising a sequence at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% identical to the sequence set forth in SEQ ID NO: 9. SEQ ID NO:9 of ‘571 is 98% identical to SEQ ID NO:1 of the instant application. See Search Results, file name: 20210408-16145859-1vs9_align.rapm; alignment provided below.
Regarding claim 18, claim 19 recites wherein the genetically modified endogenous Ttr locus does not comprise a selection cassette or a reporter gene.
Regarding claim 19, claim 20 recites wherein the non-human animal is homozygous for the genetically modified endogenous Ttr locus.
Regarding claim 20, claim 21 recites wherein the non-human animal is a mammal.
Regarding claim 21, claim 22 recites wherein the non-human animal is a rat or mouse.
Regarding claim 22, claim 23 recites wherein the non-human animal is a mouse.

Alignment between instant SEQ ID NO:1 and SEQ ID NO:9 of 16/891,571

    PNG
    media_image2.png
    254
    699
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633